DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows:

1. (Currently Amended) A medical image processing apparatus comprising:
	an image processor configured to set a cut-out area for an original medical image of a right eye and [[a]] an original medical image for a left eye, captured respectively by a first imaging device and a second imaging device with a fixed inward angle that is an angle formed by imaging directions, and perform an electronic zoom process of enlarging an image in the cut-out area to form an enlarged image of the cut-out area; and
a display controller configured to 

superimpose the enlarged image of the cut-out area on the one or both of the original medical image for the right eye and the original medical image for the left eye, such that the original medical image adjacent the enlarged image of the cut-out area is viewable along with the enlarged image of the cut-out area to form a superimposed image, and
output the superimposed image to the display screen,
wherein
the image processor is configured to set the cut-out area for the medical image for the right eye and the medical image for the left eye based on a reference distance corresponding to the inward angle and a subject distance in the first imaging device and the second imaging device.

	23. (Currently Amended) A medical image processing method comprising: 
setting a cut-out area for [[a]] an original medical image for a right eye and an original medical image for a left eye, captured respectively by a first imaging device and a second imaging device with a fixed inward angle that is an angle formed by imaging directions based on a reference distance corresponding to the inward angle and a subject distance in the first imaging device and the second imaging device; 
electronic zooming an image in the cut-out area to produce an enlarged image of the cut-out area; 
original medical image for the left eye, such that the original medical image adjacent the enlarged image of the cut-out area is displayed viewable along with the enlarged image of the cut-out area to form a superimposed image, and 
outputting the superimposed image to be displayed on a display screen.
	
23. (Currently Amended) A non-transitory computer readable storage device having computer readable instructions that when executed by circuitry cause the circuitry to: 
set a cut-out area for [[a]] an original medical image for a right eye and an original medical image for a left eye, captured respectively by a first imaging device and a second imaging device with a fixed inward angle that is an angle formed by imaging directions based on a reference distance corresponding to the inward angle and a subject distance in the first imaging device and the second imaging device; 
electronic zooming an image in the cut-out area to produce an enlarged image of the cut-out area; 
superimposing the enlarged image of the cut-out area on the one or both of the original medical image for the right eye and the original medical image for the left eye, such that the original medical image adjacent the enlarged image of the cut-out area is displayed viewable along with the enlarged image of the cut-out area to form a superimposed image, and 
outputting the superimposed image to be displayed on a display screen.

Allowable Subject Matter
Claims 1-10, 12, and 16-24 are allowed.
The following is an examiner’s statement of reasons for allowance: 

Claim 1, recites in part:

“…a display controller configured to 
control display on a display screen of the medical image for the right eye and the medical image for the left eye that have been subjected to the electronic zoom process by the image processor,
superimpose the enlarged image of the cut-out area on the one or both of the original medical image for the right eye and the original medical image for the left eye, such that the original medical image adjacent the enlarged image of the cut-out area is viewable along with the enlarged image of the cut-out area to form a superimposed image, and 
output the superimposed image to the display screen, 
wherein
the image processor is configured to set the cut-out area for the medical image for the right eye and the medical image for the left eye based on a reference distance corresponding to the inward angle and a subject distance in the first imaging device and the second imaging device.”



Independent claims 23-24 recite analogous features and are allowed under the same rationale.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Arguments
Applicant’s arguments, see pages 8-10 of the remarks, filed 02/11/2022, have been fully considered and are persuasive.  All rejections have been withdrawn. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES M ANDERSON II whose telephone number is (571)270-1444. The examiner can normally be reached Monday - Friday 10AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BRIAN PENDLETON can be reached on 571-272-7527. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/James M Anderson II/Primary Examiner, Art Unit 2425